Restani, Judge:
This action is dismissed without prejudice to reinstatement, as plaintiff has not demonstrated that it has suffered any re-dressable harm from the suspension of past drawback privileges, to wit: exporter’s summary procedure, accelerated payments and waiver of prior notice of intent to export.
Prior to seeking any reinstatement plaintiff must meet with defendant to discuss settlement. If this matter is not settled plaintiff shall include with its motion for reinstatement a short and concise statement as to why it cannot regain its privileges as to the future by filing a new application and why it seeks retroactive restoration of its privileges. If monetary loss is an issue, it shall list the drawback claims or entries at issue and the amounts sought to be recovered. On the face of the filings to date no justiciable case or controversy has been demonstrated.